Case: 12-20512       Document: 00512335923         Page: 1     Date Filed: 08/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 8, 2013

                                       No. 12-20512                        Lyle W. Cayce
                                                                                Clerk

BP EXPLORATION & PRODUCTION, INCORPORATED; BP PRODUCTS
NORTH AMERICA, INCORPORATED; BP CORPORATION NORTH
AMERICA, INCORPORATED

                                                  Defendants - Appellees
v.

ELTON JOHNSON

                                                  Intervenor Plaintiff - Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-989


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       In May 2010, Elton Johnson filed an action in Louisiana state court for
injuries he allegedly sustained as a result of the Deepwater Horizon explosion.
Johnson was working aboard the nearby vessel M/V Damon Bankston at the
time of the incident. This action was removed to the United States District




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20512      Document: 00512335923   Page: 2   Date Filed: 08/08/2013



                                 No. 12-20512

Court for the Eastern District of Louisiana, and then consolidated with MDL
2179 by Judge Carl J. Barbier.
      While maintaining his MDL suit, Johnson pursued remedies with the Gulf
Coast Claims Facility (“GCCF”). The GCCF sent Johnson a Determination
Letter in September 2011 offering him $2,698,095 if he waived and released “any
claims for bodily injury that you have or may have in the future against BP.”
This letter further noted that, “to accept the Final Payment Offer,” Johnson
needed to sign and return the Letter; the GCCF would then mail him a Release
he would need to sign and return in order to receive payment.
      Johnson signed and returned the Letter, but in the interim, the GCCF
received information indicating Johnson misrepresented the existence and
extent of his injuries. Based upon this information, the GCCF denied Johnson’s
claim and refused to send him the Release. Johnson then filed a breach of
contract claim in Texas state court, alleging a valid and binding settlement
agreement arose when he signed the Letter. Instead of filing his own suit,
however, Johnson intervened in an existing Jones Act lawsuit brought by Robert
Young, a seaman working on the Deepwater Horizon at the time of the explosion.
BP removed the case to federal court, where the Young claims were dismissed
pursuant to a settlement agreement.
      BP then submitted a request to the Judicial Panel on Multidistrict
Litigation, asking it to transfer Johnson’s contract claim to MDL 2179. BP
additionally moved for a stay pending the Panel’s decision. Before the Panel
rendered a decision, however, the district court ordered the defendants to move
for summary judgment; the district court ultimately granted this motion,
finding, inter alia, that no valid contract was formed. Johnson timely appealed.
On appeal, he maintains his position that a binding contract arose when he
signed the Letter, and that a breach occurred when the GCCF later declined to
send him the Release.

                                       2
    Case: 12-20512     Document: 00512335923      Page: 3   Date Filed: 08/08/2013



                                  No. 12-20512

      We find, however, that the practical and prudent course of action in this
case is to vacate the judgment of the district court and have that court transfer
this case to the Eastern District of Louisiana for disposition there. As the record
makes clear, Johnson’s claim was handled from its early stages by Judge
Barbier. The alleged breach of contract claim Johnson now presents is, in fact,
premised upon a settlement agreement allegedly reached in order to resolve his
purported tort injuries; and Johnson’s tort case was pending before Judge
Barbier when he intervened in Texas state court. It is typical in such scenarios
for the court before which the tort claims are pending to determine whether a
binding settlement agreement has arisen, as that court is already familiar with
the parties and the claims and the proceedings. See, e.g., Mobley v. Montco, Inc.,
No. Civ. A. 03-1130, 2004 WL 307478, at *1 (E.D. La. Feb. 17, 2004) (“A district
court has the power to enforce summarily a settlement agreement reached in a
case pending before it.” (citing Mid-South Towing Co. v. Har-Win, Inc., 733 F.2d
386, 389 (5th Cir. 1984))). Indeed, it seems that in all the cases to which the
appellant favorably cites, the court discerning whether a valid settlement was
reached was the same court considering the merits of the tort claims giving rise
to the settlement. See, e.g., id.; In re Gibson, No. CIV-07-055-SPS, 2009 WL
3241641, at *2 (E.D. Okla. Sept. 25, 2009) (analyzing whether a settlement
allegedly reached in the case pending before that court was binding); Latham v.
QCI Corp., No. H-07-2395, 2009 WL 483208 (S.D. Tex. Feb. 25, 2009) (same);
Garrett v. Delta Queen Steamboat Co., No. 05-1492-CBJ-SS, 2007 WL 837177
(E.D. La. March 14, 2007) (same); Aycock v. Noble Corp., No. G-05-654, 2006 WL
2521211 (S.D. Tex. Aug. 30, 2006) (same).
      We are especially reluctant to decide the question of whether a binding
settlement agreement arose here, given the complexities of the BP litigation and
the administrative handling of related tort claims and settlement processes. We
recognize that there should be some uniformity as to the manner in which such

                                        3
    Case: 12-20512    Document: 00512335923     Page: 4   Date Filed: 08/08/2013



                                 No. 12-20512

questions are answered—without consistency, we may be faced with serious and
disruptive unintended consequences. The proper way to insure this case is
decided in a manner that does justice to all the parties involved—as well as
those others affected by the Deepwater Horizon incident—is to refer the matter
back to the court in which it arose. That court has detailed knowledge of all the
aspects of the BP litigation and settlement programs, and is in the best position
to decide this issue in a way that is consonant with the handling of this
multitudinous litigation. Accordingly, we vacate the judgment of the district
court and remand with instructions to the district court to transfer this case to
the Eastern District of Louisiana.
                  VACATED and REMANDED with instructions to TRANSFER.




                                       4